Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 06/03/2021. Currently, claims 1-3, 7, 9, 12-13, 15-16, 18-19 and 21-22 are pending in the application. Claims 7, 9, 13, 15-16 and 18 have been withdrawn. Claims 4-6, 8, 10-11, 14, 17, 20 and 23 have been cancelled.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over WANG et al (US 20150187858 A1) in view of Wolk et al (US 20060138945 A1) and Yokoyama et al (US 20140175470 A1).

Regarding claim 1, Figure 4 of WANG discloses a display comprising: 
a cathode (2073, [0045]); 
an anode (2043); 
organic light-emitting diode (OLED) layers (205, [0046]) formed between the cathode and the anode, wherein the organic light-emitting diode layers comprise electron layers (304 and 305, [0046]) having a first thickness and a hole transport layer (302) having a second thickness less than the first thickness (based on the Figure 4); 
a reflector layer (portion of 203 under 2113 reflecting for B pixel), wherein the anode has a top surface facing the cathode and a bottom surface facing the reflector layer; 
an additional anode (2042); and 
a portion of the reflector layer (portion of 203 under 2112 reflecting for G pixel) under the additional anode (2042).

WANG does not explicitly teach an additional reflector layer, wherein the additional 2reflector layer and the additional anode have different thicknesses.

However, Wolk is a pertinent art which teaches methods of making electroluminescent devices that include optical spacers in optical association with an electroluminescent element. Figure 1 of 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the individual reflector layers along with anodes and spacers for individual pixel wherein the additional 2reflector layer and the additional anode have different thicknesses instead of the anode/spacer/reflector structure of the device of WANG in order to tune the optical cavity thickness to the wavelength of the desired emission according to the teaching of Wolk ([0009]), further the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

WANG in view of Wolk do not teach that the hole transport layer having the second thickness less than the first thickness and minimized to reduce leakage current in the display.

However, Yokoyama is a pertinent art which teaches that a display which includes different layers such as hole transport layer has crosstalk phenomenon (leakage between adjacent EL 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the hole transport layer having a thickness minimized to a level in the device of WANG in view of WOLK and Yokoyama with routine experiment and optimization since the thickness of this layer is a result effective variable in order to control leakage current ([0010] of Yokoyama). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 2, Figure 4 of WANG does not teach that the display of claim 1, wherein the hole transport layer (302) has a minimum thickness allowed by a process used to manufacture the display. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 3, Figure 4 of WANG does not teach that the display of claim 2, wherein the organic light-emitting diode layers further comprise a hole injection layer (301) having a 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 12 is rejected under 35 U.S.C. 103 as being obvious over WANG et al (US 20150187858 A1) in view of Wolk et al (US 20060138945 A1) and Yokoyama et al (US 20140175470 A1) as applied to claim 1 above, and further in view of Park et al (US 20150311463 A1).

Regarding claim 12, Figure 4 of WANG discloses that the display of claim 1, wherein the anode (2043, [0045]) is part of a first pixel (Blue) and wherein the additional anode (2042) is part of a second pixel (Green), further comprising: 
a first emissive layer (3033) formed as part of the first pixel; and 
a second emissive layer (3032, [0046]) formed as part of the second pixel.

WANG in view of Wolk does not tach a common electron blocking layer that is formed over the anode in the first pixel and the additional anode in the second pixel.


However, Park is a pertinent art which teaches that a common electron blocking layer is formed over the adjacent pixels in order to prevent electrons from being transmitted to the hole transmitting layer, whereby injection characteristics of the holes, which are required for the organic light emitting device, may be obtained ([0012] and [0017]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a common electron blocking layer that is formed over the anode in the first pixel and the additional anode in the second pixel in the device of WANG according to the teaching of Park in order to prevent electrons from being transmitted to the hole transmitting layer ([0012] of Park).


Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over WANG et al (US 20150187858 A1) in view of Yokoyama et al (US 20140175470 A1).

Regarding claim 19, Figure 4 of WANG discloses an electronic device, comprising: 
control circuitry (Figure 4 is part of a display panel that includes control circuit, [0005]); and 
a display (OLED display, [0006] and [0012]), wherein the display comprises: 
a cathode  (2071/2072/2073, [0045]); 
an anode (2043/2042/2041, [0045]), a reflector (203); and 
a hole transport layer (302) between the anode and the cathode; and7


WANG does not teach wherein the hole transport layer has a minimum thickness optimized to reduce leakage current in the display.

However, Yokoyama is a pertinent art which teaches that a display which includes different layers such as hole transport layer has crosstalk phenomenon (leakage between adjacent EL element) ([0010]). Therefore the thickness of these layers are properly determined to a minimum level to reduce leakage current ([0084], [0096] and [0119]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the hole transport layer having a minimum thickness optimized to reduce leakage current in the display of WANG in view of WOLK and Yokoyama with routine experiment and optimization since the thickness of this layer is a result effective variable in order to control leakage current ([0010] of Yokoyama). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).




Regarding claim 21, Figure 4 of WANG in view of Yokoyama does not explicitly teach that the electronic device of claim 19, wherein the display further comprises a common electron blocking layer formed over the adjacent pixels.  

However, the Examiner takes an official notice that it is very well known in pertinent prior arts to use a common electron blocking layer formed over the adjacent pixels in order to prevent electrons from being transmitted to the hole transmitting layer ([0012] of Park, cited for claim 12 above).

Regarding claim 22, Figure 4 of WANG teaches that the electronic device of claim 19, wherein the display further comprises: organic layers (205, [0046]) formed between the cathode and the anode.

WANG does not teach wherein all of the organic layers are simultaneously formed over the adjacent pixels.  

However, this above limitation is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art of WANG in view of Yokoyama who teaches the structure as claimed. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1, 12 and 19, filed on 06/03/2021 as recited in pages 8-11, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
07/28/2021